The opinion of the court was delivered by
Minturn, J.
The plaintiff paid the defendant $250 as the purchase price of a lot in North Arlington, under the terms of a verbal contract, which included in its provisions that the street abutting the lot was sewered for house connections. The trial court found that there was no sewer in the street, and that the plaintiff moved from the premises within a reasonable time after the discovery of the fact.
The suit was brought to recover the consideration paid upon the ground of tire misrepresentation.
It is urged that the statute of frauds applies to the situation and prevents recovery, but such, is not the case. Birch v. Baker, 90 Atl. Rep. 297; 20 Cyc. 55, and eases cited.
The doctrine of caveat emptor also is invoked, but in this class of action it has no application. 2 Kent Com. 615; 35 Cyc. 68, and cases cited.
*561In such a situation the vendee had a legal right to 3’escind and sue for the purchase price. 2 Kent Corn. 614; Thomton v. Wynn, 12 Wheat. 183.
The judgment will be affirmed.